REASONS FOR ALLOWANCE



1.	Claims 1, 2, 8-11, 17 and 18 allowed.



2.	The following is an examiner’s statement of reasons for allowance:

With respect to claim 1, Tsirkel, Hodge, Huang and the other cited references no longer teach of the claimed invention as a whole, namely:

“control the display to be turned off according to a predetermined condition related to the user input; based on the ambient brightness being greater than or equal to a predetermined ambient brightness after the display is turned off, acquire a second image through the camera in a state in which the display is turned off; based on the ambient brightness being less than the predetermined ambient brightness after the display is turned off, control the display to display a predetermined screen corresponding to protecting a user's privacy and acquire the second image through the camera; and control the display to be turned on when the second image including the face corresponding to the authorized user is acquired within a predetermined third period of time after the display is turned off.”

To clarify, the cited references do not teach of incorporating an ambient light sensor relative to capturing the images containing an authorized user’s face. Sehgal et al. ( US 2020/0293753 ) teaches of using an ambient light sensor to assign different weights to different sensing technologies, but does not teach of considering a predetermined ambient brightness which can result in displaying a predetermined screen corresponding to protecting a user’s privacy, etc.

Prior art, taken alone or in combination, do not teach of the claim limitations, not to this level of detail.

Conclusions
3.	Any comments considered necessary by applicant must be submitted no later the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621